— Judgments, Supreme Court, New York County (Michael J. Obús, J.), *574rendered March 25, 2010, convicting defendant, upon her pleas of guilty, of two counts of attempted robbery in the second degree, and sentencing her, as a persistent violent felony offender, to concurrent terms of 12 years to life, unanimously affirmed.
The procedure by which defendant was adjudicated a persistent violent felony offender is constitutional (People v Bell, 15 NY3d 935 [2010]). Concur—Mazzarelli, J.P., Andrias, Catterson, Moskowitz and Román, JJ.